Citation Nr: 1828562	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2013, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in August 2014.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in September 2014. 

In February 2018, the Veteran was afforded a video teleconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paper files.


FINDINGS OF FACT

The Veteran is not a combat veteran; there is sufficient corroborating evidence that a claimed in-service stressor occurred; and there is medical evidence that links a diagnosis of PTSD to the corroborated claimed in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for posttraumatic stress disorder are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for PTSD, the Board grants service connection, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that he suffers from PTSD as a result of two specific events while in service.

The Veteran has alleged that he was in a physical confrontation with his drill instructors while in basic training in August 1975.  The Veteran claims that the drill instructors disagreed with his posture and proceeded to beat him in the mouth and upon the head.  He says that he was taken to the base infirmary and had to receive extensive work to multiple teeth.  The Veteran claims that it took time for him to graduate as a direct result from being recycled back due to medical reasons (dental work).

The Veteran also alleges that while he was in advanced sea school training he was put into a janitor's closet and locked in overnight.  He was claustrophobic and upon release he claims that he "lost it" and tried to get out of the military any way he could. 

The Veteran's service treatment records include dental records that show treatment on August 4, 6, 7, 8, 12, and 19th of 1975.

The Veteran was referred for a psychiatric evaluation by his command in January 1976.  At this evaluation, the Veteran reported that he was married approximately one month ago, but his wife objected to his being on active duty and deserted him three weeks ago.  He reported that she threatened to have an abortion if he did not somehow obtain separation from active duty.  He indicated that he needed to get out of the Marine Corps so that he could stop his wife from doing something bad to their child.  The examiner provided an impression of immature personality and opined that the Veteran was not mentally ill and was responsible for his behavior.  The examiner added that the Veteran's present environmental stresses are severe and make it most probable that he would get involved in disciplinary problems should he be retained on active duty.  He was noted to currently have no motivation for retention.  The examiner recommended that the Veteran be considered for administrative separation using the above diagnosis in accordance with appropriate directives.

The Veteran was provided an administrative discharge from the military in April 1976.

The Veteran's post-service treatment records include VA treatment records from January 2011 showing a positive result for a PTSD screen.

The Veteran submitted an opinion from a private dentist in June 2011.  The dentist noted that the Veteran has been a patient of his for over 30 years.  The Veteran shared his dental record from July and August 1975 from the United States Marine Corp and the dentist opined that during that time something dramatic took place with his dental condition. 

In August 2011, the Veteran was provided an individual diagnostic interview for PTSD.  The Veteran complained that he can't stand in close spaces, has nightmares, and has anger issues.  The examiner noted that the Veteran was married once and divorced once.  The examiner noted that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and the Veteran's response involved intense fear, helplessness, or horror.  The military-related training accident trauma was noted to have occurred during military service.  The examiner noted that the Veteran was beaten by a drill sergeant in basic and he was locked in a closet by a sergeant.  The onset of symptoms was noted to be immediate, with duration of 35 years.  The examiner diagnosed the Veteran with PTSD, non-combat, and referred him to PTSD counseling.

A friend of the Veteran that served with him in the military submitted a written statement in February 2013.  He stated that he witnessed the aftermath of a traumatic event in the first week of January.  The friend stated that a drill instructor thought it would be funny to throw him in a black closet all night, not realizing his fear of tight spaces.  The friend noted that the Veteran broke down in his arms and cried for the longest time.  The next thing he knew, he heard the Veteran was home on honorable discharge.

The Veteran submitted a private examination from January 2018 where the private examiner noted that the Veteran is plagued by the events that occurred while he was in the Marines.  The private examiner noted that the Veteran had a daily fear of what was waiting for him and was scared of any instructor with a stripe on his arm.  He noted that the Veteran is seeking treatment as a result of a history of depressed mood he is experiencing relating to military experiences.  The examiner provided a diagnosis of anxiety and depressive disorder and opined that it is at least as likely as not that the Veteran's diagnosis is related to the reported stressors he experienced while in the military.

At the Board hearing in February 2018, the Veteran reported that after the second traumatic incident where he was locked in a closet all night, it pushed him over the edge.  The Veteran stated that he was afraid of his instructors after his two claimed stressors.  He claims that he was never married at the time of his psychiatric evaluation in the military, but just said whatever he could to try and get out of the military as soon as possible.  

Analysis

As an initial matter, the Board notes that with regard to the first element of service connection for PTSD, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See August 2011 VA PTSD evaluation.  Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressors are related to personal experiences while in service.  The Board finds that the Veteran's claimed traumatic incidents have been corroborated by the record.  The first incident where the Veteran claims that he was beaten in the face and suffered dental trauma is supported by the Veteran's dental service treatment records showing extensive treatment in August 1975.  Additionally, the private dentist's opinion from June 2011 noting that the service treatment dental records show a dramatic event corroborates the Veteran's account of the traumatic incident.  In regards to the second incident involving the Veteran being locked in a closet overnight, the written statement from a fellow military member corroborates the Veteran's account of the event.  Additionally, the fact that the Veteran was referred for a psychiatric evaluation in January 1976, soon after the alleged traumatic incidents, further corroborates the Veteran's contention that he suffers from PTSD as a result of these events in service.  Although the claimed stressors in this case do not involve allegations of exposure to enemy mortars, rocket fire, etc., the general principle set forth in Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) that a claimed stressor need not be corroborated in every detail is noted.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient corroborating evidence that the Veteran's claimed stressors occurred.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressors of being beaten by his instructor and being locked in a closet overnight.  Specifically, in August 2011, the VA examiner confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors. 

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the record evidence is at least in relative equipoise as to whether the claimed stressors occurred and whether the Veteran's PTSD was caused by such claimed stressors.  Accordingly, service connection for PTSD is warranted. 

ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


